Ao 106 (Rev @aooalilwosw-£HS&MWMSN Document 1 Filed 02/21/19 Page 1 of 21 Page|D# 1

'T--- - ----`1_- ».--\1-»...,..,,.1

 

   

  

UNITED STATES DISTRICT Co;f;;_"_t v ~
forthe : F@? |2[]|(] 1

Eastern Dlstrlct of Vlrglma k § :§ UNDER SEAL
In the Matter ofthe Search of ) l- ' '~-- - "` -\'-’-' "’-'--‘-"‘ ’-'-
(E:izf;rrrzz;b;;t:r;r;;r,,;°aizarts g CaSeNO, 1119_SW_ 101
2713 S. C|eveland St., Arlington, VA 22206 g
)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identi]j) the person or describe the
property to be searched and give its location)_

2713 S. Cleve|and St., Ar|ington, VA 22206l See Attachment A

located in the Eastern District of Virjinia , there is now concealed (idenn)_‘j) the
person or describe the property to be seized)!

See Attachment B

The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
|!{evidence of a crime;
l!{contraband, fruits of crime, or other items illegally possessed;
Mproperty designed for use, intended for use, or used in committing a crime;
a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

 

 

 

 

 

Code Section Ojj”ense Description
v18 U.S.C. § 554 Smugg|ing Goods from the United States
22 U.S.C. § 2778 and 22 C.F.R. AECA and |TAR
18 U.S.C. § 922(a)(6) Gun Control Act
The application is based on these facts:
See Aft'ldavit
Cl Continued on the attached shcct.
El Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached _sh . 4
Reviewed by AUSA/SAUSAZ ' writs signature
|Ronald L. Wa|utes, Jr. l\/lichael Gruchacz, Specia| Agent
4 y vi 7 l Printed name and title
Sworn to before me and signed in my presence. /S/

 

 

Dat€= 7/' united States l\/lagistrate JUdQ€
Judge ’s signature

City and grate; Alexandria, Virginia Hon. lV|ichae| S. Nachmanoffl Magistrate Judge
Printed name and title,

 

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 2 of 21 Page|D# 2

ATTACHl\/IENT A

PREMISES TO BE SEARCHE])

 

2713 S. Cleveland St, Arlington, VA is a two-story side by side townhome and is the left side of
the duplex. The entry door is brown in color and is right side hinged, inward opening wooden
door. Numbers 2713 are located on the left-hand pillar on the porch covering 2713 is
surrounded by a chain link fence.

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 3 of 21 Page|D# 3

ATTACHMENT B

The items to be searched for and seized are as follows:

l. Evidence, fruits, and instrumentalities of violations of: 22 U.S.C. § 2778(b)(2)
and (c) (AECA), 22 CFR 127.1 (International Traffic in Arms Regulations), and18 U.S.C. § 554
(Conspiracy to Smuggle Goods from the United States),18 U.S.C. § 371 (Conspiracy), 18 U.S.C.

§ 922(a)(6) (Gun Control Act).

2. Any and all records including financial information, including tax returns and IRS
fllings, and any Work papers related thereto; bank, credit or securities account statements,
applications, deposit tickets, receipts, canceled checks, cashier checks, money orders, wire
transfer records, debit/credit memos; financial ledgers, j ournals, investment records, real estate
records, other records of assets; records of or related to contributions, grants or disbursements
made or received, and/or allocations; loan records, financial statements, audit work papers, audit
reports (or correspondence, transmittals or document related to any of the foregoing) related to

the conspiracy

3. Records, receipts, and document pertaining to travel between the United States

'and other countries and travel within the United States.

4. Records, receipts, and documents pertaining to the transfer of money to, from, and

within the United States.

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 4 of 21 Page|D# 4

5. Any and all immigration documents, passports, visas and documents that could
be submitted in behalf of an application for a visa, travel documents, United States and foreign
identification documents, identity cards issued by any foreign government, travel records

including itineraries and receipt stubs, and airline tickets.

6. Diaries, organizers, day planners, appointment books, telephone message pads,

address books and the like.

7. All identification documents reflecting the use of an alias, lictitious, or nominee
name, including passports, social security cards, immigration papers (to include but not limited
to green cards, work permits, visa) driver’s license (domestic or foreign), and state identification

cards (domestic or foreign).

8. All electronic storage devices and disks, input/output peripheral devices, related
software, documentation, and data security devices (including passwords) necessary to ensure
the reliable analysis and retrieval of the foregoing electronic and tangible objects by a qualified

expert, including any and all cellular telephones

9. Computers and computer hardware, meaning any and all computer equipment
including any electronic, magnetic, optical, or similar computer impulses or data, network

equipment and peripherals, the software to operate them, and any data processing hardware.

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 5 of 21 Page|D# 5

lO. Any and all information and/or data stored in the forrri of magnetic, digital, or
electronic coding on computer media or on media capable of being read by a computer or with
the aid of computer related equipment This media includes but is not limited to floppy diskettes,
fixed hard disks, removable hard disk cartridges, tapes, laser disks, videocassettes, and any other

media, which is capable of storing magnetic coding.

ll. Any and all electronic devices which are capable of analyzing, creating,
displaying, converting, or transmitting electronic or magnetic computer impulses or data. These
devices include but are not limited to computers, computer components, computer peripherals,
Word processing equipment, modems, monitors, printers, plotters, encryption circuit boards,

optical scanners, external hard di'ives, and other computer related electronic devices.

12. Any and all instructions or programs stored in the form of electronic or magnetic
media, which are capable of being interpreted by a computer, or related components The items
to be seized could include but would not be limited to operating systems, application sottware,
utility programs, compilers, interpreters, and any other programs or software used to
corrimunicate with computer programs or software used to communicate with computer
hardware or peripherals either directly or indirectly via telephone lines, DSL lines, cable lines,

radio or other means of transmission

13. Any and all written or printed material which provides instructions or examples

concerning the operation of a computer system, computer software, and/or any related device.

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 6 of 21 Page|D# 6

14. Any and all firearms, firearms components, bills of sale related to firearms and
components and any and all paperwork related to the purchase, transfer,' mailing or otherwise of

firearms

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 7 of 21 Page|D# 7

_”. __-..__,.._..._ .|-. ._, -.* ¢___~.__._,... esq
¥" . n I:

*..-

§~'j ,...- m ' '

l

t` .

UNITED sTATEs DISTRICT coURr v 1 ` '
EASTERN DISTRICT or vIRGiNiA F@ 2 l 2019 §.,_.‘,'
Alexandria Division ` ___iww, `
~ -`__.l L'}\'J‘-..’F?.T

" :_ __,_y;:»>..ezwza M

; iii

IN THE MATTER OF THE SEARCH OF: Case No. l:l9-SW-107

2713 S. Cleveland St., Arlington, VA 22206 UNDER SEAL

 

AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT

I, Michael Gruchacz, being first duly swom, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I am a Special Agent of the U.S. Department of Homeland Security, Homeland
Security Investigations (HSI) and am currently assigned to the Global Trade Investigations Group.
I have 19 years of law enforcement experience to include being employed as a Police Officer with
the Washington D.C. Metropolitan Police Department and as a Special Agent with the United
States Department of State. I have knowledge of the laws and regulations relating to the illegal
exportation of weapons, technology, and other controlled commodities as well as the federal
criminal statutes that regulate and, in certain instances, prohibit the export of U.S. controlled
commodities including weapons, weapons systems, services, military equipment and technology
I am empowered by law to investigate and make arrests for violations of federal law, including the
unlawful exportation of items listed on the United States Munitions List (“USML”), as specified
in the Arins Export Control Act (f‘AECA”), 22 U.S.C. § 2778, and the International Traffic in Arms
Regulations, 22 C.F.R. Parts 120 et. seq.

2. As a Special Agent with HSI, I am familiar with the federal laws relating to the
unlawful export of licensable articles, technology, and commodities from the U.S. as specified and

regulated by the U.S. Department of State, Directorate of Defense Trade Control (“DDTC”), the

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 8 of 21 Page|D# 8

U.S. Department of Commerce, Bureau of Industry and Security (“BIS”), and the U.S. Department
of the Treasury, Ofiice of Foreign Asset Controls (“OFAC”). I am also familiar with the
interpretation and application of related laws and have previously assisted in the execution of
numerous federal search and arrest warrants As a Special Agent with HSI, I have received
considerable training related to identifying the techniques methods and procedures employed by
_ groups organizations companies corporations and individuals who violate U.S. laws l make
this affidavit in support of an application for a search warrant for 2713 S. Cleveland St., Arlington,
Virgiriia, further described in Attachment A.

3. The facts in this affidavit come from my personal observations my training and
experience, and information obtained from other agents and witnesses This affidavit is intended
to show there is sufficient probable cause for the requested warrant and does not set forth all my
knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of federal criminal laws have been committed,
including 22 U.S.C. § 2778(b)(2) and (c) (AECA), 22 CFR l27.l (ITAR), andlS U.S.C. § 554
(Conspiracy to Smuggle Goods from the United States),lS U.S.C. § 371 (Conspiracy), 18 U.S.C.
§ 922(a)(6) (Gun Control Act).

5'. Because this affidavit is being submitted for a limited purpose, I have not set forth
all of the information known to me concerning this investigation Instead, l have set forth
information that I believe to be sufficient to establish probable cause in support of this
application for a warrant to search the address identified above, and to seize evidence,

contraband, and instrumentalities of criminal activity as detailed in Attachment B.

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 9 of 21 Page|D# 9

RELEVANT STATUTES

6. ITAR. The AECA authorizes the President of the United States to control the import
and the export of defense articles and defense services Under this authority, the President has
designated specific military items and services as defense articles and defense services and
placed them on the USML. The AECA, 22 U.S.C. § 2778(c), provides:

Any person who willfully violates any provision of this section . . . or any rule or regulation
issued under this section or . . . willfully, in a registration or license application or required
report, makes any untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not misleading,
shall upon conviction be fined for each violation not more than $1,000,000 or imprisoned
not more than 20 years or both.

7. Conspiracy. Title 18, United States Code, Section 371 provides in relevant part,
that if two or more persons conspire either to commit any offense against the United States, or to
defraud the United States, or any agency thereof in any manner or for any purpose, and one or
more of such persons do any act to effect the object of the conspiracy, then each shall be guilty of
a federal offense.

8. Smaggling goods from the United States. Title 18, United States Code, Section
554 provides that: “whoever fraudulently or knowingly exports or sends from the United States
or attempts to export or send from the United States, any merchandise, article, or object contrary
to any law or regulation of the United States or receives conceals buys sells or in any manner
facilitates the transportation, concealment, or sale of such merchandise, article or object, prior to
exportation, knowing the same to be intended for exportation contrary to any law or regulation of
the United States, shall be guilty of a federal offense.”

9. Unlawful Firearms Acts. 18 United States Code, Section 922(a)(6) prohibits any

person:

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 10 of 21 Page|D# 10

[I]n connection with the acquisition or attempted acquisition of any firearm or
ammunition from a licensed importer, licensed manufacturer, licensed dealer, or licensed
collector, knowingly to make any false or fictitious oral or written statement or to furnish
or exhibit any false, fictitious or misrepresented identification, intended or likely to
deceive such importer, manufacturer, dealer, or collector with respect to any fact material
to the lawfulness of the sale or other disposition of such firearm or ammunition This is
also commonly referred to as a “straw purchase.”

FACTS ESTABLISHING PROBABLE CAUSE

10. On October 10, 2018, I received information regarding a firearms seizure at the
Port of Wilmington, Delaware, from the Bureau of Alcohol Tabaco and Firearms (“ATF”) as
well as the HSI Office in Wilmington Delaware. An August 23, 2018 U.S. Customs and Border
Prote'ction (“CBP”) search of outbound container # BMOUS 9043 8-4, with accompanying
shipper’s export declaration #ITN X20180709635420, revealed a firearm. The defendant,
RODRIGUEZ, is believed to have purchased the seized firearm and resides in Arlington,
Virginia. The seized firearm was purchased in Woodbridge, Virginia, within the jurisdiction of
the Eastern District of Virginia. RODRIGUEZ purchased 25 additional firearms from the same
_ dealer which is further discussed in paragraph 13 below.

ll. U.S. Ports routinely and randomly select containers for export enforcement and
examination at the border. The container’s manifest, listing the contents as “personal effects
toys, and household goods” was examined utilizing a CBP tool truck, X-Ray Van, and
physical/visual examinations The x-ray appeared to reveal a firearm with multiple rounds of
ammunition In my training and experience, it is typical for individuals who know it is illegal to
export firearms from the United States to lie on export declarations and conceal the firearms in

various ways

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 11 of 21 Page|D# 11

12.

CBP referred the container to secondary inspections where one 9mm Beretta,

(serial number B00781lZ), three 9mm magazines and 247 9mm rounds of ammunition were

hidden inside. The firearm was hidden in tin foil and then wrapped in plastic before being placed

in a five-gallon bucket of roofing tar.

13.

The firearm was traced to Chris Enrique RODRIGUEZ, who resides at 2713 S

Cleveland Street, Arlington, Virginia 22206. He was born in Honduras on xxxx xx, 1962 and

became a Naturalized United States Citizen on June 10, 1999. The firearm contained inside the

bucket, was purchased on May l, 2018, from Sharpshooters Indoor Range and Pro Shop, located

at 8194-M Terminal Road, Lorton, Virginia. Based on this seizure, a purchase history was

requested to determine how many firearms RODRIGUEZ has purchased. This history reflects

the purchase of 27 firearms many of which are duplicates of the same model and caliber

weapon. The very last firearm was placed on layaway with a $200.00 deposit and was due to be

picked up by RODRIGUEZ.

RODRIGUEZ’ firearms purchase history is as follows:

 

DATE LOCATION MODEL CAL. SERIAL_# PRICE
3/19/2005 GILBERTS S&W 686 357 CHC0107 Unk
10/24/2010 SHARPSHOOTERS GLOCK 17 9 PCXSOZ $550.00
11/27/2010 SHARPSHOOTERS S&W 5906 9 TCU7119 $499.00
3/5/201 l, SHARPSHOOTERS BERETTA 92FS 9 M61829Z $700.00
4/4/2011 SHARPSHOOTERS BERETTA 92FS 9 D99978Z $425.00
6/4/2011 SHARPSHOOTERS BERETTA 92FS 9 M68406Z $700.00
7/8/2011 SHARPSHOOTERS S&W 327 357 CNU2618 $1,096.45
10/13/201 1 SHARPSHOOTERS GLOCK 17G4 9 SAB915 $475.00

l 1/20/201 1 SHARPSHOOTERS FNFIVE SEVEN 5.7 3 86222856 $1,199.95
2/18/2012 SHARPSHOOTERS BERETTA 92FS 9 M61938Z $450.00

1 1/24/2012 SHARPSHOOTERS S&W 639 9 TBP7168 $325.00
5/18/2013 SHARPSHOOTERS S&W 627 357 UTZS970 $895.95
7/19/2013 SHARPSHOOTERS GLOCK17 9 UZW356 $575.00
9/20/2013 SHARPSHOOTERS COLT M4 22 BP004220 $475 .OO
4/12/2014 SHARPSHOOTERS BERETTA92FS 9 BER651092 $699.00
7/11/2014 SHARPSHOOTERS S&W M&P VTAC ' 40 HTB8939 $769.95
8/22/2014 v SHARPSHOOTERS GLOCK17 9 VPW414 $550.00

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 12 of 21 Page|D# 12

12/5/2014 SHARPSHOOTERS BERETTA 92FS
5/9/2015 SHARPSHOOTERS S&W 5 906
5/23/2015 SHARPSHOOTERS BERETTA 92FS BER700706 $850.00
10/4/2015 SHARPSHOOTERS SIG SAUER 191 l 5 54AO38615 $1,062.00

9 BER458264Z $699.00

9

9

4
4/9/2016 SHARPSHOOTERS GLOCK 19G4 9 AB SM296 $670.00

3

9

9

9

9

TCT8887 $350.00

5/27/2017 SHARPSHOOTERS RUGERGPIOO 57 17775080 $949.95
6/17/2017 SHARPSHOOTERS GLOCK19G4 ACKE655 $618.95
6/24/2017 SHARPSHOOTERS S&W M&P 2.0 NAW9948 $534.95
6/30/2018 SHARPSHOOTERS BERETTA M93A B0078112 $1,025.95
PENDING SHARPSHOOTERS BERETTA M93A B005792Z $1,025.95

14. The listed shipper on the shipper’s export declaration was Morazan Express
which is owned and operated by witness one (hereafter Wl). CBP Officers from The Port of
Wilmington sent a notice of seizure to Wl indicating the pistol was found. CBP is required to
send notice to the party of a seized item. Wl came to the port after receiving the notice and
stated that he does not purchase the individual goods within the container. Wl stated he has
customers who need to send household goods to Honduras and that he drives to the clients who
put the goods they need shipped onto his truck. Wl collects various items from multiple clients
and assembles them in an organized fashion in a shipping container for export. When the
container is full, Wl ships the container to Honduras Wl stated that RODRIGUEZ is a regular
customer and that he drove to RODRIGUEZ’s home, located at 2713 S. Cleveland St, Arlington,
Virginia 22206, where RODRIGUEZ put the buckets in the truck.

15. rWl then obtains the individual shippers’ information and gives the shipper a
receipt. (Attachment B). Wl then drives the goods to his facility in Maryland and places them
inside of a container to be shipped Once the container is full, Wl arranges for sea transport of
the container which contains goods from many customers Wl said his wife runs the business in
Honduras located at Centro Comercial San .1 ose, San Pedro Sula, HN.- Photos of the seizure

show a black bucket with duct tape sealing the bucket. Written on the bucket is “Col. Guanchias,

' Sta Rita Yoro, Cell 96966163.

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 13 of 21 Page|D# 13

16. The receipt indicates that Jose Chris RODRIGUEZ, 703 -xxx-xxxx, 2713 S,
Cleveland St, Arlington Virginia 22206 was shipping to Colonial Guanchias, Santa Rita Yoro,
99966163. The descriptions are in Spanish but include (in English) “Black driveway paint
buckets.” The duct tape on the buckets depicted on photos have a written number which is one
digit off from the foreign phone number listed on the receipt, 99966163.

17. Wl was shown a photograph of RODRIGUEZ as well as the residence, 2713 S.
Cleveland St, Arlington, Virginia. Wl confirmed that the person who gave him the five-gallon
buckets was in fact RODRIGUEZ and that the residence was in fact the location where he picked
up the five- gallon buckets

18. On October 16-19, 2018, surveillance was conducted at 2713 S. Cleveland St.,
Arlington, Virginia. A vehicle bearing Virginia registration UXC1073 was observed in front of
the residence. The side of the vehicle has a plank of wood with “home inporvement [sic] 703
xxx-xxxx” painted on it. This is the same phone number listed on the receipt to export the
buckets of tar containing the firearm as well as the vehicles to Honduras This vehicle was
registered to RODRIGUEZ at 2713 S.'Cleveland St, Arlington, Virginia.

19. On October 18, 2018, I obtained financial records from MoneyGram.
RODRIGUEZ is conducting wire transfers with individuals residing in Santa Rita Yoro, the
same location written on the receipt and bucket of tar. Further investigation revealed that
RODRIGUEZ has no income reported in The Virginia Employment Commission. However,
RODRIGUEZ is buying multiple firearms with cash.

20. ATF researched the firearms identified above, which RODRIGUEZ purchased.

The very first weapon RODRIGUEZ purchased on March 19, 2005 , bearing serial number

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 14 of 21 Page|D# 14

CHC0107, was recovered overseas in El Chol, Guatemala on January 26, 2014. This was
confirmed through the HSI Attaché at the United Statcs Embassy in Guatemala.

21. l reviewed the receipts and Firearms Transaction Records (ATF Form 4473) for
all the firearms purchased by RODRIGUEZ. On all of the 4473s RODRIGUEZ states that he is
the actual buyer of the firearm and that he is not transferring the firearm to anyone.
RODRIGUEZ filled out the 4473 for the seized firearm in the bucket of tar, on June 30, 2018.
Form 4473 clearly and explicitly state that exportation of firearms without a license is a violation
of U.S. law. RODRIGUEZ signs all of the 4473s and lists his date of birth and social security
number on the forms as-well. I also reviewed the 4473 dated March 19, 2005, for the firearm
that Was recovered in Guatemala bearing serial number CHC0107. RODRIGUEZ provided his
Virginia driver’s license bearing number A69xxxxxx as well as his date of birth and social
security number. He checked the box “yes” to question 12, which asks if he is the actual buyer,
“not acquiring the firearm on behalf of another person.” Both form 4473 and RODRIGUEZ’s
Virginia Drivers License have the address 2713 S. Cleveland St., Arlington, VA listed on them.

22. I reviewed the previous exports made by RODRIGUEZ and noticed multiple
vehicles that were exported by RODRIGUEZ to Honduras and Guatemala between December
2011 and January 2015. I know from my training and experience that individuals utilize vehicles
as a vessel to hide contraband as well as fill the vehicles with household goods masking
detection of contraband The dates of each shipment of these vehicles occurs after the purchase
of several firearms RODRIGUEZ listed his address on the shipper’s export declaration as 2713

S. Cleveland St., Arlington Virginia.

ABSENCE OF EXPORT LICENSES

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 15 of 21 Page|D# 15

23. Database checks conducted by the affiant revealed no export licenses for
RODRIGUEZ. DDTC also reviewed its records and determined there is no record of
RODRIGUEZ ever applying for, or obtaining, a license to export any munitions from the United
States. DDTC confirmed that the firearm that was seized, as well as all of the firearms that
RODRIGUEZ previously purchased, are on the USML and require a license pursuant to ITAR.

CONCLUSION

24. Based on the facts obtained during this investigation I believe that RODRIGUEZ
is illegally trafficking in firearms The first weapon that RODRIGUEZ purchased in 2005 was
illegally exported and ended up in Guatemala after another individual was arrested for
possessing the firearm that RODRIGUEZ purchased A search of the databases where lost and
stolen firearms are recorded reflects that RODRIGUEZ has not reported any lost or stolen
firearms The last firearm that RODRIGUEZ purchased was seized in a bucket of tar, destined

for Honduras contrary to the laws of the United States.

Case 1:19-va-00107-I\/|SN Document 1 Fi|_ed 02/21/19 Page 16 of 21 Page|D# 16

25. Based on the following, I believe there is probable cause to obtain search warrant
for the premises described in attachment A for crimes related to violations of the 22 U.S.C. §
2778(b)(2) and (c) (the Arms Export Control Act), 22 CFR 127.1 (International Traffic in Arrns
Regulations), and 18 U.S.C. § 554 (Smuggling out of the United States), 18 U.S.C. §371
(Conspiracy) and 18 United States Code, Section 922(a)(6) (Unlawful Firearms Acts).

Michael TG

Special Agent
Homeland Security Investigations

Subscribed and sworn before me this Zl§+ th day of February 2019.

/S/ Mq

l\/lichae| S. Nachmanotf

_Hon Michael S. Nachmanoff
United States Magistrate Judge

Case 1:19-va-00107-I\/|SN _ Document 1 Filed 02/21/19 Page 17 of 21 Page|D# 17

ATTACHN[ENT A

PREM]SES TO BE SEARCHED

 

2713 S. Cleveland St, Arlington, VA is a two-story side by side townhome and is the left side of
the duplex. The entry door is brown in color and is right side hinged, inward opening wooden
door. Numbers 2713 are located on the left-hand pillar on the porch covering 2713 is
surrounded by a chain link fence.

Case 1:19-SW-00107-MSN Document 1 Filed 02/21/19 Page 18 of 21 Page|D# 18

ATTACHMENT B

The items to be searched for and seized are as follows:

l. Evidence, fruits and instrumentalities of violations of: 22 U.S.C. § 2778(b)(2)
and (c) (AECA), 22 CFR 127.1 (lnternational Traffic in Arrns Regulations), and18 U.S.C. § 554
(Conspiracy to Smuggle Goods from the United States),lS U.S.C. § 371 (Conspiracy), 18 U.S.C.

§ 922(a)(6) (Gun Control Acc).

2. Any and all records including financial information, including tax returns and IRS
filings and any work papers related thereto; bank, creditor securities account statements
applications deposit tickets receipts canceled checks, cashier checks, money orders wire

' transfer records debit/credit memos; financial ledgers joumals, investment records real estate
records other records of assets; records of or related to contributions grants or disbursements
made or received, and/or allocations loan records financial statements audit work papers audit
reports (or correspondence, transmittals or document related to any of the foregoing) related to

the conspiracy

3. Records, receipts and document pertaining to travel between the United States

and other countries and travel within the United States.

4. Records receipts and documents pertaining to the transfer of money to, from, and

within the United States.

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 19 of 21 Page|D# 19

5. Any and all immigration documents passports visas and documents that could
be submitted in behalf of an application for a visa, travel documents United States and foreign
identification documents identity cards issued by any foreign government, travel records

including itineraries and receipt stubs, and airline tickets

6. Diaries, organizers day planners appointment books telephone message pads

address books and the like.

7. All identification documents reflecting the use of an alias fictitious or nominee
name, including passports social security cards immigration papers (to include but not limited
to green cards work permits visa) driver’s license (domestic or foreign), and state identification

cards (domestic or foreign). ‘

8. All electronic storage devices and disks input/output peripheral devices related
soi°tware, documentation, and data security devices (including passwords) necessary to ensure
the reliable analysis and retrieval of the foregoing electronic and tangible objects by a qualified

expert, including any and all cellular telephones

9. , Computers and computer hardware, meaning any and all computer equipment
including any electronic, magnetic, optical, or similar computer impulses or data, network

equipment and peripherals the software to operate them, and any data processing hardware.

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 20 of 21 Page|D# 20

lO. Any and all information and/or data stored in the form of magnetic, di gital, or
electronic coding on computer media or on media capable of being read by a computer or with
the aid of computer related equipment This media includes but is not limited to floppy diskettes,
fixed hard disks removable hard disk cartridges tapes laser disks videocassettes, and any other

media, which is capable of storing magnetic coding.

ll. l Any and all electronic devices which are capable of analyzing, creating,
displaying, converting, or transmitting electronic or magnetic computer impulses or data, These
devices include but are not limited to computers computer components computer peripherals,
word processing equipment, modems, monitors printers plotters, encryption circuit boards

optical scanners external hard drives and other computer related electronic devices.

12. Any and all instructions or programs stored in the form of electronic or magnetic
media, which are capable of being interpreted by a computer, or related components The items
to be seized could include but would not be limited to operating systems application software,
utility programs compilers interpreters and any other programs or software used to
communicate with computer programs or software used to communicate with computer
hardware or peripherals either directly or indirectly via telephone lines DSL lines cable lines

radio or other means of transmission.

l3. Any and all written or printed material which provides instructions or examples

concerning the operation of a computer system, computer software, and/or any related device.

Case 1:19-va-00107-I\/|SN Document 1 Filed 02/21/19 Page 21 of 21 Page|D# 21

14. Anyland all firearms firearms components bills of sale related to firearms and
components and any and all paperwork related to the purchase, transfer, mailing or otherwise of

firearms

